Notice of AIA  Status
The present application, filed on or after March 16, 2013,
 is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed January 18, 2022 have been fully considered in light of the office action with mailing date December 16, 2021.  The updated examination reveals matters that had not been previously addressed, as such, the DETAILED ACTION below is considered a second non-final action thereby affording the Applicant every opportunity to obtain patent protection for the instant invention.

Drawings

    PNG
    media_image1.png
    282
    218
    media_image1.png
    Greyscale
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore; the “pivotable protective flap” must be shown as an operable device.  The illustration from Fig. 1a shows the plane to be occupied in order to cover the opening with the protective flap, which puts the hinge part of the housing out of reach of the hinge part on the flap.  
Fig. 4a shows the extent to which the flap will cover the opening, as such the locking hook will not and cannot engage with the latching lug as claimed.

The dome-like shock hazard protection body must be shown and identified as such or cancelled from the affected claims.

The attributes and structural relationship of claim 13 must be shown or the features cancelled from the affected claims.                                                See MPEP § 608.02(d)

Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure 

is to be canceled, the appropriate figure must be removed from the replacement sheet, and  where  necessary,  the  remaining  figures  must  be  renumbered  and  appropriate
changes   made   to  the  brief  description  of  the  several   views  of  the  drawings   for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8, 10-14 and 16-20  are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The claims are disorganized, unnecessarily ambiguous in form and replete with indefinite attributes that are comprised by more than one portion of the plug assembly. 
Both the plug-side connector and socket-side connector comprise; a housing, locking hook, contact element having a contact region thus making subsequent references within the claim language to “the housing”, “the locking hook”, “the contact region” indefinite in terms of which attribute belongs with which portion of the claimed assembly.  For example, claim 1 page 4 line 1 states in part; “the locking hook of the protective flap corresponds to the locking hook of the housing”   where the only housing having antecedent basis in claim 1 belongs to the plug-side connector which is not disclosed as having a locking hook.


Claim 1 introduces at least “one dome-like shock hazard protection body”; and  Claim 3 introduces “one further shock hazard protection body” as well as first and second shock hazard protection bodies yet there is no dome-like shock hazard protection body identified in the drawings nor is there a second shock hazard protection body disclosed whereby correlation with known prior art is possible.
Each of the claimed attributes within the assembly must be introduced, organized and correlated in such a manner as to present a complete operative device particularly where the novelty of the invention is concerned.
Below is the Examiner’s suggestion for a new independent claim which would overcome the 35 U.S.C. §112(b) rejection above.

(New)	A plug connector assembly comprising a plug-side connector and a socket-side connector; where 
   	the plug-side connector comprises a first housing within which at least two electrical contact elements, each comprising a plastic tip  formed at one end of a contact region, are arranged next to one another, in parallel, and extend along an insertion direction within an opening of the first housing; 
	the first housing further comprises a pivotable protective flap, including at least one protective flap locking hook, which covers the opening of the first housing; and
	at least one dome-like shock hazard protection body within the first housing, extends adjacent the contact elements in the insertion direction; and 
	at least one latching lug is provided on either the first housing or a wall bushing for the first housing; and
	the socket-side connector comprises a second housing that includes at least one socket locking hook; such that,



	when the protective flap covers the opening of the first housing, the protective flap locking hook releasably engages with the latching lug; and
	when the protective flap is pivoted to reveal the opening of the first housing, the socket locking hook, of the socket-side connector, releasably engages the latching lug upon mating with the plug-side connector along the insertion direction.

Again, the amended claim language above is merely a suggestion by the Examiner designed to guide and direct the Applicant to areas of concern within the claim language.  Any and all subsequent dependent claims will need to be amended or rewritten to properly incorporate that which has been introduced in the new independent claim as well as properly introduce additional limitations.

Allowable Subject Matter
Based on the disclosure as best understood by the Examiner, allowability resides at least in part with the prior art not showing or fairly teaching a plug connector assembly comprising a plug-side connector and a socket-side connector; where the plug-side connector comprises a first housing within which at least two electrical contact elements, each comprising a plastic tip are arranged in parallel, and extend along an insertion direction within an opening of the first housing; where the first housing further comprises a pivotable protective flap, including a protective flap locking hook with a latching lug provided on either the first housing or a wall bushing for the first housing; and the socket-side connector comprising a second housing that includes at least one socket locking hook; such that, when the protective flap covers the opening of the first housing, the protective flap locking hook releasably engages with the latching lug; and when the protective flap is pivoted to reveal the opening of the first housing, the socket locking hook, of the socket-side connector, releasably engages the latching lug upon mating with the plug-side connector along the insertion direction.




Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 5,443,389, US 5,626,479 Hughes, US 4,674,814,                        US 4,607,903 Hoshino et al. and  US 4,884,978 Inaba et al. each disclose an analogous plug connector assembly in which the analogous plug comprises a hinged flap with a latch that engages with the socket upon mating.

US 5,344,330 Hoffman discloses a plug connector assembly within the context of its intended use and the affected peripheral devices.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                    Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at  866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833